DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claims 1-6, 9-14 objected to because of the following informalities: “a” is missed in “processing circuitry” in line 2.  Appropriate correction is required.

Claim 1 objected to because of typo “determining” in line 18.  Appropriate correction is required.

Claims 10-14 objected to because of typo “for determine” in line 15.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9-14 recites the limitation "the electromagnetic wave" in lines 4-5.  There is insufficient antecedent basis for this limitation in each of the claims because there is no definition for "the electromagnetic wave". Appropriate clarifications are required. Because the claims are indefinite and cannot be properly construed, for purposes of examination, this limitation is being interpreted as "an electromagnetic wave".


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, 9-11, 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Sakamaki (Japanese Patent No. 6137961, hereafter Sakamaki).
	Regarding claim 1, Sakamaki discloses that a radar device ([0011] line 1) comprising: 
processing circuitry (Fig.1) to 
radiate an electromagnetic wave toward an observation 5region and receiving the electromagnetic wave returning from the observation region ([0011] lines 2-5); 

10select multiple combinations of one or more cells consecutively arranged, out of the multiple cells included in the observation region (Fig.3), assume that an object of observation is present in each of the selected cell combinations ([0017] lines 1-2), and set up each of objects of observation as 15a target candidate ([0021] lines 7-14, combine and set up as target candidate; [0020] lines 2-3 Doppler calculation unit for observed area); 
calculate a flow rate of a cell in which each target candidate is present, by using the flow velocity of the cell in which the target candidate is present, out of the calculated flow velocities ([0022] lines 1-3, 6-11, flow velocity vector, target candidate cells; It is well known that the flow velocity vector represents flow rate), and determine whether each 20target candidate has a possibility of being an object of observation, on a basis of the flow rate ([0028] lines 7-9); and 
specify a target candidate which has been determined continuously with respect to time to have a possibility of being an object of observation, out of target candidates 25each of which is determined to have a possibility of being an object of observation, and recognize the specified target candidate as an object of observation ([0032] lines 1-3), 
wherein the processing circuitry predicts a combination of cells in each of which there is a possibility44 that a target candidate which is determined to have a possibility of being an object of observation is present at a next sampling time, and, when a target candidate which is determined to have a possibility of being an object of 5observation is present in the predicted cell combination at the next sampling time, the processing circuitry recognizes that the target candidate is an object of observation ([0020] lines 2-3, all target cells; [0021] lines 2-3, wavefront estimation for all target cells; [0022] lines 1-3, flow velocity vector for all target cells; [0026] lines 3-5, 7-11, predict, identify, and recognize) and 


Regarding claim 2, Sakamaki discloses that a radar device ([0011] line 1) comprising: 
processing circuitry (Fig.1) to 
radiate an electromagnetic wave toward an observation region and receiving the electromagnetic wave returning from the observation region ([0011] lines 2-5); 
20calculate each of flow velocities of multiple cells included in the observation region from the received electromagnetic wave ([0012] lines 1-4; [0011] lines 4-5); 
select multiple combinations of one or more cells consecutively arranged, out of the multiple cells included 25in the observation region (Fig.3), assume that an object of observation is present in each of the selected cell combinations ([0017] lines 1-2), and set up each of objects of observation as a target candidate ([0021] lines 7-14, combine and set up as target candidate; [0020] lines 2-3 Doppler calculation unit for observed area); 
calculate a flow rate of a cell in which each target45 candidate is present, by using the flow velocity of the cell in which the target candidate is present, out of the calculated flow velocities ([0022] lines 1-3, 6-11, flow velocity vector, target candidate cells; It is well known that the flow velocity vector represents flow rate), and determine whether each target candidate has a possibility of being an object of 5observation, on a basis of the flow rate ([0028] lines 7-9); and 

wherein the processing circuitry includes a condition that a difference between a length of the target candidate and a length of the target candidate which is determined at 15a next sampling time to have a possibility of being an object of observation is equal to or less than a threshold, as a condition under which a target candidate which is determined to have a possibility of being an object of observation is recognized as an object of observation ([0026] lines 3-5, predict; [0028] lines 5-6 present in predicted area; [0036] lines 3-5, same in spatial characteristics; [0037] target spatial length. A person of ordinary skill has good reason within his or her technical grasp to identify a substantially the same spatial characteristics using a criterion because seeking exactly the same measured values is not realistic and a criterion is usually used in signal processing for radar target tracking.  It is likely the claimed method not of innovation but of ordinary skill and common sense.).

Regarding claim 3, Sakamaki discloses that a radar device ([0011] line 1) comprising: 
processing circuitry (Fig.1) to 
radiate an electromagnetic wave toward an observation region and receiving the electromagnetic wave returning from 25the observation region ([0011] lines 2-5); 
calculate each of flow velocities of multiple cells included in the observation region from the received electromagnetic wave ([0012] lines 1-4; [0011] lines 4-5); 
select multiple combinations of one or more cells 46 consecutively arranged, out of the multiple cells included in the observation region (Fig.3), assume that an object of observation is present in each of the selected cell combinations ([0017] lines 1-2), and set up each of objects of observation as 5a target 
calculate a flow rate of a cell in which each target candidate is present, by using the flow velocity of the cell in which the target candidate is present, out of the calculated flow velocities ([0022] lines 1-3, 6-11, flow velocity vector, target candidate cells; It is well known that the flow velocity vector represents flow rate), and determine whether each 10target candidate has a possibility of being an object of observation, on a basis of the flow rate ([0028] lines 7-9); and 
specify a target candidate which has been determined continuously with respect to time to have a possibility of being an object of observation, out of target candidates 15each of which is determined to have a possibility of being an object of observation, and recognize the specified target candidate as an object of observation ([0032] lines 1-3), 
wherein the processing circuitry includes a condition that a difference between an inclination of the target 20candidate and an inclination of the target candidate which is determined at a next sampling time to have a possibility of being an object of observation is equal to or less than a threshold, as a condition under which a target candidate which is determined to have a possibility of being an object 25of observation is recognized as an object of observation ([0025] lines 1-3, inclination of target; [0026] lines 7-8, 11, equal, recognized; A person of ordinary skill has good reason within his or her technical grasp to identify “equal” velocity vectors using a criterion because seeking exactly the same measured values is not realistic and a criterion is usually used in signal processing for radar target tracking.  It is likely the claimed method not of innovation but of ordinary skill and common sense.).

Regarding claim 5, Sakamaki discloses that a radar device ([0011] line 1) comprising: 
processing circuitry (Fig.1) to 

calculate each of flow velocities of multiple cells included in the observation region from the received 10electromagnetic wave ([0012] lines 1-4; [0011] lines 4-5); 
select multiple combinations of one or more cells consecutively arranged, out of the multiple cells included in the observation region (Fig.3), assume that an object of observation is present in each of the selected cell 15combinations ([0017] lines 1-2), and set up each of objects of observation as a target candidate ([0021] lines 7-14, combine and set up as target candidate; [0020] lines 2-3 Doppler calculation unit for observed area); 
calculate a flow rate of a cell in which each target candidate is present, by using the flow velocity of the cell in which the target candidate is present, out of the 20calculated flow velocities ([0022] lines 1-3, 6-11, flow velocity vector, target candidate cells; It is well known that the flow velocity vector represents flow rate), and determine whether each target candidate has a possibility of being an object of observation, on a basis of the flow rate ([0028] lines 7-9); and 
specify a target candidate which has been determined continuously with respect to time to have a possibility of 25being an object of observation, out of target candidates each of which is determined to have a possibility of being an object of observation, and recognize the specified target candidate as an object of observation ([0032] lines 1-3), 
wherein the processing circuitry determines whether49 each target candidate has a possibility of being an object of observation, on a basis of both a flow rate of a cell in which the target candidate is present, and a flow rate distribution of a cell in which the target candidate is 5present when each target candidate is not an object of observation ([0014] lines 9-11, distribution; [0020] lines 2-3, all target cells; [0021] lines 2-3, wavefront estimation for all target cells; [0022] lines 10-11, flow rate is from velocity; [0026] lines 7-11, specify an object; It is well known that in radar target tracking, historical identification 

Regarding claim 6, Sakamaki discloses that a radar device ([0011] line 1) comprising: 
processing circuitry (Fig.1) to 
10radiate an electromagnetic wave toward an observation region and receiving the electromagnetic wave returning from the observation region ([0011] lines 2-5); 
calculate each of flow velocities of multiple cells included in the observation region from the received 15electromagnetic wave ([0012] lines 1-4; [0011] lines 4-5); 
select multiple combinations of one or more cells consecutively arranged, out of the multiple cells included in the observation region (Fig.3), assume that an object of observation is present in each of the selected cell 20combinations ([0017] lines 1-2), and set up each of objects of observation as a target candidate ([0021] lines 7-14, combine and set up as target candidate; [0020] lines 2-3 Doppler calculation unit for observed area); 
calculate a flow rate of a cell in which each target candidate is present, by using the flow velocity of the cell in which the target candidate is present, out of the 25calculated flow velocities ([0022] lines 1-3, 6-11, flow velocity vector, target candidate cells; It is well known that the flow velocity vector represents flow rate), and determine whether each target candidate has a possibility of being an object of observation, on a basis of the flow rate ([0028] lines 7-9); and 
specify a target candidate which has been determined continuously with respect to time to have a possibility of 50 being an object of observation, out of target candidates each of which is determined to have a possibility of being an object of observation, and recognize the specified target candidate as an object of observation ([0032] lines 1-3), 


Regarding claim 9, Sakamaki discloses that a signal processor ([0011] line 1) comprising: 
processing circuitry (Fig.1) to 
calculate each of flow velocities of multiple cells included in an observation region from the electromagnetic 10wave returning from the observation region ([0012] lines 1-4; [0011] lines 4-5); 
select multiple combinations of one or more cells consecutively arranged, out of the multiple cells included in the observation region (Fig.3), assume that an object of observation is present in each of the selected cell 15combinations ([0017] lines 1-2), and set up each of objects of observation as a target candidate ([0021] lines 7-14, combine and set up as target candidate; [0020] lines 2-3 Doppler calculation unit for observed area); 

specify a target candidate which has been determined continuously with respect to time to have a possibility of 25being an object of observation, out of target candidates each of which is determined to have a possibility of being an object of observation, and recognize the specified target candidate as an object of observation ([0032] lines 1-3), 
wherein the processing circuitry predicts a52 combination of cells in each of which there is a possibility that a target candidate which is determined to have a possibility of being an object of observation is present at a next sampling time, and, when a target candidate which is 5determined to have a possibility of being an object of observation is present in the predicted cell combination at the next sampling time, the processing circuitry recognizes that the target candidate is an object of observation ([0020] lines 2-3, all target cells; [0021] lines 2-3, wavefront estimation for all target cells; [0022] lines 1-3, flow velocity vector for all target cells; [0026] lines 3-5, 7-11, predict, identify, and recognize), and 
wherein the processing circuitry predicts, as a 10combination of cells in each of which there is a possibility of being present at the next sampling time, a combination of cells each being present, at a current sampling time, in a traveling direction of a target candidate which is determined to have a possibility of being an object of observation ([0020] lines 2-3, all target cells; [0021] lines 2-3, wavefront estimation for all target cells; [0022] lines 1-3, flow velocity vector for all target cells; [0026] lines 1-5, predict, travel direction, target candidate as object of observation).

10, Sakamaki discloses that a signal processor ([0011] line 1) comprising: 
processing circuitry (Fig.1) to 
calculate each of flow velocities of multiple cells included in an observation region from the electromagnetic 20wave returning from the observation region ([0012] lines 1-4; [0011] lines 4-5); 
select multiple combinations of one or more cells consecutively arranged, out of the multiple cells included in the observation region (Fig.3), assume that an object of observation is present in each of the selected cell 25combinations ([0017] lines 1-2), and set up each of objects of observation as a target candidate ([0021] lines 7-14, combine and set up as target candidate; [0020] lines 2-3 Doppler calculation unit for observed area); 
calculate a flow rate of a cell in which each target candidate is present, by using a flow velocity of the cell in which the target candidate is present, out of the53 calculated flow velocities ([0022] lines 1-3, 6-11, flow velocity vector, target candidate cells; It is well known that the flow velocity vector represents flow rate), and determine whether each target candidate has a possibility of being an object of observation, on a basis of the flow rate ([0028] lines 7-9); and 
specify a target candidate which has been determined 5continuously with respect to time to have a possibility of being an object of observation, out of target candidates each of which is determined to have a possibility of being an object of observation, and recognize the specified target candidate as an object of observation ([0032] lines 1-3), 
10wherein the processing circuitry includes a condition that a difference between a length of the target candidate and a length of the target candidate which is determined at a next sampling time to have a possibility of being an object of observation is equal to or less than a threshold, as a 15condition under which a target candidate which is determined to have a possibility of being an object of observation is recognized as an object of observation ([0026] lines 3-5, predict; [0028] lines 5-6 present in predicted area; [0036] lines 3-5, same in spatial characteristics; [0037] target spatial length. A person 

Regarding claim 11, Sakamaki discloses that a signal processor ([0011] line 1) comprising: 
20processing circuitry (Fig.1) to 
calculate each of flow velocities of multiple cells included in an observation region from the electromagnetic wave returning from the observation region ([0012] lines 1-4; [0011] lines 4-5); 
select multiple combinations of one or more cells 25consecutively arranged, out of the multiple cells included in the observation region (Fig.3), assume that an object of observation is present in each of the selected cell combinations ([0017] lines 1-2), and set up each of objects of observation as a target candidate ([0021] lines 7-14, combine and set up as target candidate; [0020] lines 2-3 Doppler calculation unit for observed area); 54 
calculate a flow rate of a cell in which each target candidate is present, by using a flow velocity of the cell in which the target candidate is present, out of the calculated flow velocities ([0022] lines 1-3, 6-11, flow velocity vector, target candidate cells; It is well known that the flow velocity vector represents flow rate), and determine whether each 5target candidate has a possibility of being an object of observation, on a basis of the flow rate ([0028] lines 7-9); and 
specify a target candidate which has been determined continuously with respect to time to have a possibility of being an object of observation, out of target candidates 10each of which is determined to have a possibility of being an object of observation, and recognize the specified target candidate as an object of observation ([0032] lines 1-3), 


Regarding claim 13, Sakamaki discloses that a signal processor ([0011] line 1) comprising: 
25processing circuitry (Fig.1) to 
calculate each of flow velocities of multiple cells included in an observation region from the electromagnetic wave returning from the observation region ([0012] lines 1-4; [0011] lines 4-5); 
select multiple combinations of one or more cells 56 consecutively arranged, out of the multiple cells included in the observation region (Fig.3), assume that an object of observation is present in each of the selected cell combinations ([0017] lines 1-2), and set up each of objects of observation as 5a target candidate ([0021] lines 7-14, combine and set up as target candidate; [0020] lines 2-3 Doppler calculation unit for observed area); 
calculate a flow rate of a cell in which each target candidate is present, by using a flow velocity of the cell in which the target candidate is present, out of the calculated flow velocities ([0022] lines 1-3, 6-11, flow velocity vector, target candidate cells; It is well known that the flow velocity vector represents flow rate), and determine whether each 10target candidate has a possibility of being an object of observation, on a basis of the flow rate ([0028] lines 7-9); and 

wherein the processing circuitry determines whether each target candidate has a possibility of being an object 20of observation, on a basis of both a flow rate of a cell in which the target candidate is present, and a flow rate distribution of a cell in which the target candidate is present when each target candidate is not an object of observation ([0014] lines 9-11, distribution; [0020] lines 2-3, all target cells; [0021] lines 2-3, wavefront estimate for all target cells; [0022] lines 10-11, flow rate is from velocity; [0026] lines 7-11, specify an object; It is well known that in radar target tracking, historical identification results of the target cell and its neighboring cells must be considered in the target identification. It is likely the claimed method not of innovation but of ordinary skill and common sense.).

Regarding claim 14, Sakamaki discloses that a signal processor ([0011] line 1) comprising: 
processing circuitry (Fig.1) to 
calculate each of flow velocities of multiple cells included in an observation region from the electromagnetic 57 wave returning from the observation region ([0012] lines 1-4; [0011] lines 4-5); 
select multiple combinations of one or more cells consecutively arranged, out of the multiple cells included in the observation region (Fig.3), assume that an object of 5observation is present in each of the selected cell combinations ([0017] lines 1-2), and set up each of objects of observation as a target candidate ([0021] lines 7-14, combine and set up as target candidate; [0020] lines 2-3 Doppler calculation unit for observed area); 
calculate a flow rate of a cell in which each target candidate is present, by using a flow velocity of the cell 10in which the target candidate is present, out of the calculated flow velocities ([0022] lines 1-3, 
specify a target candidate which has been determined 15continuously with respect to time to have a possibility of being an object of observation, out of target candidates each of which is determined to have a possibility of being an object of observation, and recognize the specified target candidate as an object of observation ([0032] lines 1-3), 
20wherein when there are two or more target candidates each of which is determined to have a possibility of being an object of observation, the processing circuitry determines the two or more target candidates as different target candidates when a difference or differences in 25inclination between the two or more target candidates are equal to or greater than a threshold, whereas the processing circuitry determines the two or more target candidates as one identical target candidate when the difference or differences in inclination between the two or more target58 candidates are less than the threshold ([0025] lines 1-3, inclination of target; [0026] lines 7-8, 12, equal, recognized; A person of ordinary skill has good reason within his or her technical grasp to identify “equal” velocity vectors using a criterion because seeking exactly the same measured values is not realistic and a criterion is usually used in signal processing for radar target tracking. It is well known in radar target tracking that there is no significant change in velocity vectors for a same target candidate between adjacent measurement cycles. And two different targets have different inclinations is a reasonable assumption in radar target tracking. It is likely the claimed method not of innovation but of ordinary skill and common sense.).


s 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Sakamaki (Japanese Patent No. 6137961, hereafter Sakamaki) in view of Rao (Chinese Patent No. 107561517, hereafter Rao).
Regarding claim 4, Sakamaki discloses that a radar device ([0011] line 1) comprising: 
processing circuitry (Fig.1) to 
radiate an electromagnetic wave toward an observation 47 region and receiving the electromagnetic wave returning from the observation region ([0011] lines 2-5); 
calculate each of flow velocities of multiple cells included in the observation region from the received 5electromagnetic wave ([0012] lines 1-4; [0011] lines 4-5); 
select multiple combinations of one or more cells consecutively arranged, out of the multiple cells included in the observation region (Fig.3), assume that an object of observation is present in each of the selected cell 10combinations ([0017] lines 1-2), and set up each of objects of observation as a target candidate ([0021] lines 7-14, combine and set up as target candidate; [0020] lines 2-3 Doppler calculation unit for observed area); 
calculate a flow rate of a cell in which each target candidate is present, by using the flow velocity of the cell in which the target candidate is present, out of the 15calculated flow velocities ([0022] lines 1-3, 6-11, flow velocity vector, target candidate cells; It is well known that the flow velocity vector represents flow rate), and determine whether each target candidate has a possibility of being an object of observation, on a basis of the flow rate ([0028] lines 7-9); and 
specify a target candidate which has been determined continuously with respect to time to have a possibility of 20being an object of observation, out of target candidates each of which is determined to have a possibility of being an object of observation, and recognize the specified target candidate as an object of observation ([0032] lines 1-3)

wherein the processing circuitry recognizes, as an 25object of observation, a target candidate which has been determined continuously with respect to time a predetermined number of times or more to have a possibility of being an object of observation, out of the target candidates each of which is determined to have a possibility of being an object48 of observation (page 2 lines 17-20, get target candidate; page 2 lines 28-30, T is predetermined number of times. Output is recognized object.).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Sakamaki with the teachings of Rao to recognized an object by considering the detected times of a target candidate. Doing so would reduce the influence of false targets (e.g. sea clutter) in marine radar target tracking in signal processing because only an object is consistently presented in target detection, as recognized by Rao (page 1 line 30).

Regarding claim 12, Sakamaki discloses that a signal processor ([0011] line 1) comprising: 
processing circuitry (Fig.1) to 
calculate each of flow velocities of multiple cells 25included in an observation region from the electromagnetic wave returning from the observation region ([0012] lines 1-4; [0011] lines 4-5); 
select multiple combinations of one or more cells consecutively arranged, out of the multiple cells included in the observation region (Fig.3), assume that an object of 55 observation is present in each of the selected cell combinations ([0017] lines 1-2), and set up each of objects of observation as a target candidate ([0021] lines 7-14, combine and set up as target candidate; [0020] lines 2-3 Doppler calculation unit for observed area); 

10specify a target candidate which has been determined continuously with respect to time to have a possibility of being an object of observation, out of target candidates each of which is determined to have a possibility of being an object of observation, and recognize the specified target 15candidate as an object of observation ([0032] lines 1-3), 
However, Sakamaki does not explicitly disclose the accumulation period for recognizing a target candidate as an object. In the same endeavor, a residual false spot suppression method for radar sea clutter, Rao discloses that 
wherein the processing circuitry recognizes, as an object of observation, a target candidate which has been determined continuously with respect to time a predetermined number of times or more to have a possibility of being an 20object of observation, out of the target candidates each of which is determined to have a possibility of being an object of observation (page 2 lines 17-20, get target candidate; page 2 lines 28-30, T is predetermined number of times. Output is recognized object.).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Sakamaki with the teachings of Rao to recognized an object by considering the detected times of a target candidate. Doing so would reduce the influence of false targets (e.g. sea clutter) in marine radar target tracking in signal processing because only an object is consistently presented in target detection, as recognized by Rao (page 1 line 30).


7 is rejected under 35 U.S.C. 103 as being unpatentable over Sakamaki, as applied to claim 1, and further in view of Barrick et al. (U.S. Patent No. 20170315232, hereafter Barrick).
Regarding claim 7, which depends on claim 1, Sakamaki does not explicitly disclose subtracting tide component from flow velocity. In the same field of endeavor, coastal HF radar system for tsunami warning, Barrick discloses that in the radar device,
the processing circuitry subtracts a tide component from each of the flow velocities of the multiple 20cells and outputs each of the flow velocities after the subtraction of the tide component ([0047] lines 7-10, separate background; [0088] lines 10-11, background is tide.).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Sakamaki with the teachings of Barrick to use background subtracted flow velocity in radar signal processing. Doing so would reduce false alarm and improve the accuracy of target detection because tide current contaminates the flow velocity of an object (e.g. tsunami), as recognized by Barrick ([0088] lines 10-11, 19-20).


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sakamaki, as applied to claim 1, and further in view of Itohara et al. (U.S. Patent No. 9459342, hereafter Itohara).
Regarding claim 8, which depends on claim 1, Sakamaki does not explicitly disclose separating different target candidates using distance in radar target tracking algorithm. In the same field of endeavor, radar device, Itohara discloses that in the radar device, 
when there are two or more target candidates 25each of which is determined to have a possibility of being an object of observation, the processing circuitry determines the two or more target candidates as different target candidates when a distance or distances between the two or more target candidates are equal to or greater than51 a threshold, whereas the processing circuitry determines the two or more 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Sakamaki with the teachings of Itohara to use distance feature in marine radar target tracking algorithm. Doing so would use position information in object recognition because radar detected data includes at least position information, as recognized by Itohara (col.3 lines 6-11). A person of ordinary skill has good reason within his or her technical grasp to identify two target candidates as two objects in radar tracking algorithm if the distance between the two target candidates is larger than a predetermined criterion. It is likely the claimed method not of innovation but of ordinary skill and common sense.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONGHONG LI whose telephone number is (571)272-5946. The examiner can normally be reached 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/YONGHONG LI/              Examiner, Art Unit 3648                                                                                                                                                                                          
/VLADIMIR MAGLOIRE/              Supervisory Patent Examiner, Art Unit 3648